   

INDUSTRIAL LEASE BETWEEN

COMERCIALIZADORA REYNOSA PARA

LA INDUSTRIA MAQUILADORA S.A. DE C.V.

AND

NEXUS MAGNETICOS DE MEXICO S. DE RL. DE C.V.

 

Table of Contents

 

ARTICLE I. TERM

 

1.01 Term of Lease

 

1.02 Option to Extend Term

 

1.03 Holdover

 

ARTICLE 2 RENT

 

2.01 .Fixed Rent

 

2.02 Taxes and Assessments as Additional Rent

 

ARTICLE 3 USE OF PREMISES

 

3.01 Tenant's Warranty Regarding Use

 

3.02 Compliance with Laws

 

3.03 Rights of Inspection

 

3.04 Environmental Reporting Requirements

 

ARTICLE 4 REPAIRS AND MAINTENANCE

 

4.01 Repairs and Maintenance by Tenant

 

4.02 Tenant's Failure to Repair or Maintain

 

4.03 Allocation of Environmental Cleanup Costs

 

ARTICLE 5 UTILITIES AND GARBAGE REMOVAL

 

5.01 Utility Charges

 

5.02 Garbage Removal

 

ARTICLE 6 ALTERATIONS, ADDITIONS, AND IMPROVEMENTS

 



1

 

 

 

6.01 Consent of Landlord

 

6.02 Property of Landlord

 

6.03 Alterations Required by Accessibility Laws

 

ARTICLE 7 TRADE FIXTURES AND SIGNS

 

7.01 Trade Fixtures

 

7.02 Signs

 

ARTICLE 8 MECHANIC’S LIEN

 

ARTICLE 9 INSURANCE AND INDEMNITY

 

9.01 Property Insurance

 

9.02 Liability Insurance

 

9.03 Remedy for Failure to Provide Insurance

 

9.04 Tenant's Environmental Indemnity

 

9.05 Landlord's Environmental Indemnity

 

9.06 Hold-Harmless Clause

 

ARTICLE 10 DAMAGE OR DESTRUCTION

 

10.01 Notices to Landlord

 

10.02 Total Destruction

 

10.03 Partial Destruction

 

ARTICLE 1.1 CONDEMNATIONS

 

11.01 Total Condemnation

 

11.02 Partial Condemnation

 

11.03 Condemnation Award

 

ARTICLE 12 DEFAULT

 

12.01 Tenant's Default

 

12.02 Landlord's Lien

 



2

 

 

 

12.03 Landlord's Default

 

12.04 Cumulative Remedies

 

12.05 Waiver of Breach

 

ARTICLE 13 INSPECTION BY LANDLORD

 

ARTICLE 14 ASSIGNMENT AND SUBLEASE

 

14.01 Assignment and Subletting by Tenant

 

14.02 Assignment by Landlord.

 

ARTICLE 15 MISCELLANEOUS

 

15.01 Notices and Addresses

 

15.02 Parties Bound

 

15.03 Texas Law to Apply

 

15.04 Legal Construction

 

15.05 Prior Agreements Superseded

 

15.06 Amendment

 

15.07 Rights and Remedies Cumulative

 

15.08 Attorney's Fees and Costs

 

15.09 Force Majeure

 

I5.10 Time of Essence

 

ARTICLE 16 GUARANTEE

 

16.10 Guarantee Execution

 



3

 



  

INDUSTRIAL LEASE

 

This Lease is-entered into between Comercializadora Reynosa para la Industria
Maquiladora, S.A. de C.V.("Landlord"), a Mexican corporation, and Nexus
Magnéticos de México S. de R. L. de C.V. ("Tenant"), a Mexican corporation and
Jefferson Electric Inc., a Wisconsin corporation, Guarantor In consideration of
the mutual covenants and agreements of this lease, and other good and valuable
consideration, Landlord, demises and leases to Tenant, and Tenant leases from
Landlord, the premises situated at Calle Sección 44 A 3era Unidad del Bajo Rio
San Juan SN y Brecha E 100, in Reynosa, Tamaulipas, Mexico, legally described on
Exhibit A attached to this lease, and made a part of this lease for all purposes
(collectively referred to as "the premises." or "the leased premises" in this
lease).

 

ARTICLE 1
TERM

 

Term of Lease

 

1.01. The term of this lease is three (3) years, beginning on April 1, 2013, and
ending on March, 31, 2016. unless terminated sooner as provided. in this lease.

 

Option to Extend Term

 

1.02. Tenant may extend the term of this lease beyond the expiration date
provided in § 1.01 on the following conditions:

 

A. Tenant may, if it is not in default either on the date required for the
notice or on the date such extension commences, extend the lease term. for one
additional period of three (3) years. The extended terns will begin on the day
following the expiration date of the lease term specified in § 1.01, and for one
additional period of the same length, to begin on the day following the
expiration date of the immediately preceding term.13ut if, at the date the
original term expires, Tenant is in default beyond any grace period provided in
this lease in performing any of the terms of this lease, the remaining option is
void. All- of the terms and covenants of this lease apply-to the extended lease
term; provided, however, that in no event shall this lease be _in force and
effect, after April 1, 2018, unless pursuant to holdover under 1.03.

 

b. Tenant may exercise the option to extend this lease by giving Landlord notice
of its intention to do so not later than one hundred twenty (120) days before
the then current lease term expires. Notice of an intention to exercise an
option under this lease must, to be effective, be sent by mail or fax to
Landlord at the address provided in § 15.01 and must be postmarked no later than
the latest date provided in this section for Tenant's exercising the option.

 



4

 



  

Holdover

 

1.03. If Tenant holds over and continues in possession of the premises after the
lease term. (or any extension) expires, other than as provided in § 1.02, Tenant
will be considered to be occupying the premises on a month-to-month tenancy,
subject to all the terms of this lease.

 

 

ARTICLE 2
RENT

 

Fixed Rent

 

2.01. Tenant will pay Landlord US$ 23,000 per month on or before the first day
of each month as a fixed rent for the next month. Rent for any fractional month
at the beginning or end of the lease term will be prorated on a per-day basis.
This fixed rent will increase by ten (10) percent for the extended lease term,
so that the fixed rent during the extended tern. will be US $ 25,300. Tenant
will pay this fixed rent to Landlord at Landlord's office, located at !0113
North 10th St. McAllen, Texas, or at such other location or locations that
Landlord may from time to time designate by written notice to Tenant.

 

Taxes and Assessments as Additional Rent

 

2.02, In addition to the fixed rent specified in 2.01, Tenant will pay in full
all special assessments, and governmental charges of any kind imposed on the
premises during the lease term, including any special-assessments imposed on or
against the premises for constructing or improving, public works, This
additional rent is payable to the Landlord, within ten (10) after delivery of
the tax or assessment receipt by the Landlord to the Tenant. Landlord may
contest any Real Property Tax at its sole cost and expense. Tenant shall have
the right to request Landlord to contest any Real Property Tax, and Landlord
shall so contest, at Tenant's sole cost and expense (including, without
limitation, Landlord's reasonable attorneys' fees and reasonable fees payable to
tax consultants and attorneys for consultation and contesting taxes), provided,
however, that,. if prior to Tenant's request, Landlord has instituted
proceedings to contest the Real Property Tax in question, then the costs and
expenses shall be Landlord's sole responsibility. Landlord shall cooperate in
the institution and prosecution of any such proceedings of contesting taxes and
will execute any documents reasonably required therefore. All reductions,
refunds, or rebates of Real Property Taxes paid or payable by Tenant shall
belong to Tenant whether as a consequence of a tenant proceeding or otherwise.

 

Note: Landlord agrees to pay Real Property Taxes.

 

ARTICLE 3
USE OF PREMISES

 

Tenant's Warranty Regarding Use

 

3.01. Tenant represents and warrants to Landlord that Tenant intends to use the
premises for the purchasing, processing, developing, importing, selling,
leasing, distributing, servicing, repairing, packing, manufacturing, welding,
fabricating, extruding, stamping, painting, lacquering, PVC coating, etching,
laser decorating, assembly and sub-assembly of all types of products for the
electrical

 



5

 

 

industry, including but not limited to the manufacturing, selling and.
distributing of dry type magnetic transformers and related products for the
electrical industry, and to undertake all types of production, repair, service,
assembly or manufacturing activities for affiliated companies and other
customers, and for such other lawful purposes as may be incidental thereto, the
"Permitted Uses". Ten-ant's use of the property is restricted to the Permitted
Uses specified in this section unless Tenant obtains Landlord's prior written
consent to any change in use. Before the lease term begins, Tenant must give
Landlord an affidavit of an officer of Tenant, referred to as the "Officer's
Affidavit," setting forth a detailed description of the operations that Tenant
will conduct on the premises. The Officer's Affidavit must be organized and
prepared in a narrative form, including a description and quantification of all
hazardous materials to be generated, manufactured, refined, transported,
treated, stored, handled, or disposed of on the premises. After the lease term
begins, Tenant must notify Landlord as to any changes in Tenant's operation or
use or generation of hazardous materials by way of a supplemental. Officer's
Affidavit, Tenant must also supplement and update the Officer's Affidavit on
each anniversary of the commencement of the lease term. Tenant may not begin or
alter any operations on the property before (a) obtaining all required operating
and discharge permits or approvals, including but not limited to air pollution
control permits and pollution discharge elimination system permits, from all
Mexican governmental or public authorities having jurisdiction over the Tenant's
operations or the property, and (b) providing copies of such permits and
approvals to the Landlord.

 

Compliance with Laws

 

3.02, a. Tenant may not use, or permit using, the premises in any manner that
results in waste of premises or constitutes a nuisance or for any illegal
purpose. Tenant, at its own expense, will comply, and will cause its officers,
employees, agents, and invitees to comply, with all applicable laws, ordinances,
and governmental rules and regulations concerning the use of the premises,
including Mexican Hazardous Materials Laws.

 

b. Tenant, at its sole cost, must comply with all Mexican Hazardous Materials
Laws in connection with Tenant’s use of the premises.

 

c. "Hazardous Materials" means any substance, material, or waste that is or
becomes regulated by any local governmental agency, the State of Tamaulipas, or
the Mexican Federal Government.

 

d. "Hazardous Materials Laws" means any Mexican federal, state, or local
statute, ordinance, order, rule, or regulation of any type relating to the
storage, handling, use, or disposal of any Hazardous Materials, the
contamination of the environment, or any removal of such contamination,
including, without limitation, those statutes referred to in subparagraph c.

 

Rights of Inspection

 

3.03. Tenant must permit Landlord and Landlord's agents, servants, and
employees, including but not limited to legal counsel and environmental
consultants and engineers, access to the premises for the purpose of conducting
environmental inspections and sampling during regular business hours, and during
other hours either by agreement of the parties or in the event of an
environmental emergency. Tenant may not restrict access, to any part of the
premises, and Tenant may not impose any

 



6

 

  

Conditions to access. If Landlord's environmental inspection includes sampling
and testing of the premises, Landlord must use its best efforts to avoid
interfering with Tenant's use of the premises, and on completion of sampling and
testing must repair and restore the affected areas of the premises as made
necessary by any sampling and testing.

 

Environmental Reporting Requirements

 

3.04. a. Tenant must promptly supply Landlord with copies of all notices,
reports, correspondence,. and submissions made by Tenant to the Mexican
Environmental Protection Agency, or any other local, Mexican. state, or federal
authority that requires submission of any information concerning environmental
matters or hazardous materials pursuant to hazardous materials laws.

 

b. Tenant must promptly notify Landlord in advance of any scheduled meeting
between Tenant and any of the agencies specified in subparagraph a. Landlord's
Environmental Obligations

 

3,05. Landlord represents and warrants, that: i) Landlord has not engaged in or
permitted any operations or activities upon, or any use or occupancy of the
premises, or any real property adjacent thereto, or any portion thereof, for the
purpose of or in any way involving the treatment, storage, release, discharge,
dumping or disposal of any Hazardous Materials, under, in or about the premises,
or such adjacent properties, or any portion thereof; except as in compliance
with Hazardous Material Laws, nor are any Hazardous Materials,, presently
deposited, stored, or otherwise located on, under, in or about the premises, or
the property upon which the premises is located; ii) Landlord has received no
(a) notice or other communication concerning any alleged violation of Hazardous
Material Laws; or (b) notice or other communication concerning alleged liability
related to 'the environmental condition. of the premises, any property adjacent
thereto, or any portion thereof, and there exists no writ, injunction, decree,
order or judgment outstanding, nor any lawsuit, claim, proceeding, citation,
directive, summons or investigation, pending or threatened, relating to the
ownership, use, maintenance or operation of the premises,. or such adjacent
properties or any portion thereof, by any person, or from alleged violation of
Hazardous Material Laws, or from the suspected presence of Hazardous Materials
on the premises, or any property adjacent thereto or any portion thereof, nor to
the best knowledge of Landlord does there exist any basis for such lawsuit,
claim, proceeding, citation, directive, summons or investigation being
instituted or filed; iii) neither the premises nor any property adjacent
thereto, are in violation of any Hazardous Material Laws; and iv) Landlord shall
perform all of its obligations under this Lease in strict compliance with all
applicable laws at its sole cost and expense.

 

If Hazardous Materials are hereafter discovered on the premises, and the
presence of such Hazardous Materials is the result of the activities of
Landlord, its agents, employees, contractors, subtenants, or invitees or of the
activities of any person prior to the date of execution of this Lease and the
presence of such Hazardous Materials results in any contamination, damages, or
injury to the premises that materially and adversely affects Tenant's occupancy
or use of the premises, Land lord shall promptly take all actions at, its sole
expense as are necessary to remediate such Hazardous Materials and as may be
required by the Hazardous Materials Laws. Actual or threatened action or
litigation by any governmental authority is not a condition prerequisite to
Landlord's obligations

 



7

 

  

under this paragraph. Within 30 days alter notification from Tenant supported,
by reasonable documentation setting forth such presence or release of Hazardous
Materials, and after Landlord has been given a reasonable period of time after
such 30-day period to conduct its own investigation to confirm such presence or
release of Hazardous Materials , Landlord shall either terminate this Lease or
commence to remediate such Hazardous Materials within 15 days after the
completion of .Land- lord's investigation and thereafter diligently prosecute
such remediation to completion. If Landlord fails to commence such remediation
or if Landlord commences such remediation and fails to diligently prosecute same
until completion, then Tenant as its sole remedy may terminate this Lease by
written notice to Landlord after expiration of 30 days following a notice to
Landlord that Tenant intends to terminate this Lease if Landlord does not
promptly commence or diligently prosecute the remediation within such 30-day
period. If Landlord commences remediation pursuant to this paragraph, the Rent
shall be equitably adjusted if and to the extent and during the period the
premises are unsuitable for Tenant's business. Notwithstanding anything herein
to the contrary, if Landlord obtains an appropriate final and. binding
resolution from the appropriate governmental authority that no further
remediation is required prior to the effective date of any such termination,
such termination shall be null and void and this Lease shall remain in full
force and effect.

 

Landlord shall at Landlord's own cost and expense comply with all environmental
requirements during the Tenant’s of this Lease or the renewal term except to the
extent Tenant is required to do so under this Article 3.

 

3.06. The Landlord warrants that the Tenant shall have the quiet use and
peaceful enjoyment of the premises without hindrance or molestation by Landlord
during the full term of this Lease including the renewal term. Similarly,
Landlord and Tenant agree that as provided by Article .1721 of the Civil Code of
the State of Tamaulipas, this Lease shall survive any transfer of the premises
or the Property where the premises is situated (with the understanding that
Landlord shall not voluntarily transfer such property) including foreclosure of
any lien or any mortgage of Landlord, its successors, assigns,. and transferees,
or of any and all other parties that may have an interest in the premises or
such property, and that any default in payment of any such liens or mortgages
shall in no way prejudice the terms of this Lease or any extensions or renewals
thereof; and that any amendments to such liens or mortgages or any now liens or
mortgages on the premises, or the property where the premises is situated, or
any part thereof, shall contain a provision acknowledging and respecting in all
of its terms the existence, validity, priority, and duration of this Lease and
the right of extensions or renewals thereof.

 

ARTICLE 4
REPAIRS AND MAINTENANCE

 

Repairs and. Maintenance

 

4.01. Landlord's Obligations. Subject to the provisions of Article 10 (Damage or
Destruction of Premises) and Article I I (Condemnation), and except for damage
caused by any act or omission of Tenant, or Tenant's employees, agents,
contractors or invitees, to the extent such damages arc not covered by
insurance, Landlord shall at Landlord's sole expense, maintain, and repair the
exterior of the building, all structural elements, including but not limited to
the foundation, floors, exterior walls, doors, door and window frames,, the
roof, supporting members all flashing and roof insulation, preventative
maintenance and water tightness of the roof, structural supports of the improve-

 



8

 

  

ments on the property, sidewalks, fences, dock areas, parking areas and.
landscaping, in good order, condition and repair. Landlord shall not be
obligated to maintain or repair plate glass or the interior or exterior surfaces
of walls. Tenant shall promptly report. in writing to Landlord any defective
condition known to it which Landlord is required to repair hereunder, Landlord
shall also be responsible for re-surfacing the parking lot, unless damaged by
the Tenant or its agents. Landlord shall be responsible for the condition of the
utility connections to the building.

 

4.02. Tenant's Obligations. Except as provided in Article 10 (Damage or
Destruction) and Article I 1 (Condemnation),. and except for damage caused by
any act or omission of Landlord, or Landlord's employees, agents, contractors,
or invitees, to the extent such damages are not covered by insurance, Tenant
shall maintain and repair all heating and air conditioning (HVAC Systems),
plumbing, electricity, water and sewage systems and their component parts.
Tenant shall perform all interior nonstructural repairs and preventative
maintenance to the premises necessary to keep the interior nonstructural
elements of the same in the same condition (ordinary wear and tear excepted),
provided, however that, such obligations shall apply only to the extent such
items are not covered by guaranties provided or guaranties or warranties
obtained by Landlord. In addition, Tenant shall perform the standard preventive
maintenance of the HVAC systems.

 

Tenant's Failure to Repair or Maintain.

 

4.03. If Tenant fails to perform its obligation to repair, replace, or maintain,
as set forth in § 4.01, upon thirty (30) days prior notice from Landlord of the
need for the repair, replacement, or maintenance (except that no notice shall be
required in the case of an emergency), Landlord may enter the premises and make
the repairs or replacements, or perform the maintenance, or have the repairs or
replacements made or maintenance, performed, at its own expense. On Landlord's
notice to Tenant of the performance and cost of any maintenance, repairs, or
replacements under this section, Tenant must immediately reimburse Landlord for
any reasonable costs incurred by Landlord under this section, together with
interest on the sum at to rate of ten (10) percent annually from the date of the
notice until the date paid by Tenant to Landlord.

 

Allocation of environmental Cleanup Costs

 

4.04. Tenant is responsible only for the payment of that portion of any cleanup
costs necessary for compliance with Mexican Hazardous Materials Laws that arise
as a result of Tenant's discharge of hazardous materials on the premises during
the Tenant's occupancy of the premises.

 

ARTICLE 5
UTILITIES AND GARBAGE REMOVAL

 

Utility Charges

 

5.01. Tenant will contract with and pay all utility charges for water,
electricity, heat, gas, and telephone service used in and about the premises
during the lease term. Tenant will pay the charges directly to the utility
company or municipality furnishing the service before the charges are
delinquent. In the event that there is a; curtailment or interruption in utility
service attributable to the acts, omissions or misconduct of Landlord, its
employees, agents, or contractors, the Rent shall be abated for each day of any
such curtailment or interruption of utility services.

 



9

 



 

Garbage Removal

 

5.02. Tenant will pay for all garbage removal from the premises during the lease
tern.

 

ARTICLE 6
ALTERATIONS, ADDITIONS, AND IMPROVEMENTS

 

Consent of Landlord

 

6.01. Except in the case of installations, alternations, additions, or
improvements, which are nonstructural in nature, and do not penetrate the
building's roof or structural walls, which Tenant may make at sole discretion at
its sole expense, Tenant may not make any alterations, additions, or
improvements to the premises without Landlord's prior written consent, which
consent may not unreasonably withheld or delayed.

 

Property of Landlord

 

6.02. All alterations, additions, or improvements made by Tenant will become
Landlord's property when the lease terminates, If so required by Landlord upon
giving its consent to Tenant, where Landlord's approval is required, Landlord
may require Tenant to remove any alterations, additions or improvements prior to
the expiration of the Lease at Tenant's expense.

 

Alterations Required by Accessibility Laws

 

6.03. If any alterations, additions, or improvements to the premises arc
mandated by legal requirements related to accessibility by persons with
disabilities ("accessibility alterations"), Landlord is responsible for malting
them. This allocation of responsibility for compliance with such legal
requireinents is a material inducement for the parties to enter this lease.

 

ARTICLE 7
TRADE FIXTURES AND SIGNS

 

Trade Fixtures

 

7.01. Tenant may, at all times, erect or install shelves, bins, machinery,
equipment, or other trade fixtures, in, on, or about the premises, if Tenant
complies with all applicable Mexican governmental laws, ordinances, and.
regulations regarding the fixtures. Tenant may remove all trade fixtures when
this lease terminates, if the fixtures can be removed without structural damage
to the building. Tenant must repair any damage to the premises caused by
removing trade fixtures, and all the repairs must be completed before the lease
terminates. Any trade fixtures not removed by Tenant when this lease terminates
are considered abandoned by Tenant and will automatically become Landlord's
property. If any trade fixture installed by Tenant is abandoned when the lease
terminates, Tenant must pay Landlord any reasonable expense actually incurred by
Landlord to remove the fixture from the premises.

 



10

 

  

Signs

 

7.02. Tenant may erect signs on any portion of the premises, including but not
limited to the exterior walls, subject to applicable laws; ordinances, and
regulations. Tenant must remove all signs when this lease terminates and repair
any damage resulting from erecting or removing the signs.

 

ARTICLE 8
MECHANIC'S LIEN

 

Tenant will not permit any lien to be placed on the premises or improvements on
the premises. Tenant will promptly pay any lien that is filed on the premises or
on improvements located on the premises. If default in payment of the lien
continues for 30 days after Landlord's written notice to Tenant, Landlord may,
at its option, pay the lien or any portion of it without inquiring into its
validity. Any amounts Landlord pays to .remove a lien caused by Tenant to be
filed against the premises or improvements on them, including expenses and
interest, are due from Tenant to Landlord and must be repaid to Landlord
immediately on rendition of notice.

 

ARTICLE 9
INSURANCE AND INDEMNITY

 

Property Insurance

 

9.01. Tenant must, at its own expense during the lease term, keep all buildings
and improvements on the premises insured against loss or damage by fire or
theft, with extended coverage if obtainable at a price not to exceed US 5
2,500,000 to include direct loss by windstorm, hall, explosion, riot or riot
attending a strike, civil commotion, aircraft, vehicles, and smoke, in the total
amounts of not less than the Tall fair insurable value of the buildings and
improvements. The insurance is to be carried by one or more Mexican insurance
companies authorized or admitted to do business in Mexico. Choice of an
insurance company is subject to approval by Landlord, who will not unreasonably
withhold approval. The insurance policy or policies must name both Landlord and
Tenant as insured. The policies must provide that any proceeds for loss or
damage to buildings or to improvements are payable to Inter National Bank,
McAllen, Texas.

 

Liability Insurance

 

9.02. Tenant, at its own expense, must provide and maintain in force during the
lease term, liability insurance in the amount of US $ 1,000,000. This insurance
is to be carried by one or more insurance companies authorized or admitted to
transact business in Mexico. Choice of an insurance company is subject to
approval by Landlord, who will not unreasonably withhold approval. The policy
must cover Landlord as well as Tenant, for any liability for property damage or
personal injury arising from Tenant's occupying. or Landlord's owning the
premises.

 

Remedy for Failure to Provide Insurance

 

9.03. Tenant must furnish Landlord with certificates of all insurance required
by this article. If Tenant does not provide the 'certificates within 30 days
after obtaining possession, or if Tenant allows

 



11

 



 

any insurance required under this article to lapse, Landlord may, at its option,
take out and pay the premiums on the necessary insurance to comply with Tenant's
obligations under this article. 'Landlord is entitled to reimbursement from
Tenant for all amounts spent to procure and maintain the insurance, with
interest at the rate of ten (10) percent annually from the date Tenant receives
Landlord's notice of payment until reimbursement.

 

Tenant's Environmental Indemnity

 

9.04. Tenant must indemnify, defend, and hold harmless Landlord from and against
all claims, Iiabilities, losses, damages, and costs, foreseen or unforeseen,
including without limitation counsel, engineering, and other professional or
expert fees, that Landlord may incur by reason of Tenant's action or inaction
with regard to Tenant's obligations under Articles 3 and 4 of this lease. This
section survives the expiration or earlier termination of this lease.

 

Landlord's Environmental indemnity

 

9:05. Landlord must indemnify, defend, and hold Tenant harmless from and against
all claims, liabilities, losses, damages, and costs; foreseen and unforeseen,
including without limitation counsel, engineering, and other professional or
expert fees that Tenant may incur by reason of Landlord's action or inaction
which arise from (i) any environmental condition existing prior to Tenant's
occupancy of the premises adversely affecting the property and in violation of
Hazardous Material Laws or (ii) the release of Hazardous Materials by Landlord,
its employees, agents, or contractors or other tenants at the Premises,
adversely affecting the property and in violation of f Hazardous Material Laws
or (iii) a breach by Landlord of its obligations hereunder, including but not
limited to Landlord's obligations under Section 3.05. This section survives the
expiration or earlier termination of this lease.

 

Hold-Harmless Clause

 

9.06. Except for the negligence or misconduct of Landlord, its agents,
employees, contractors, or invitees and to the extent permitted by law, Tenant
will indemnify and hold Landlord harmless against any claims, demands, damages,
costs, and expenses, including reasonable attorney's fees for defending claims
and demands, arising from the conduct or management of Tenant's business on the
premises or its use of them; from any breach by Tenant of any conditions of this
lease; or from any act of negligence of Tenant, its agents, contractors,
employees, subtenants, concessionaires, or licensees in or about the premises.
If any action or proceeding is brought against Landlord by reason of any such
claim, Tenant, on notice from Landlord, will defend the action or proceeding by
counsel acceptable to Landlord. This section survives the expiration or earlier
termination of this lease.

 

9.07. Except for the negligence or misconduct of Tenant, its agents, employees,
contractors, or invitees and to the extent permitted by law, Landlord will
indemnify and hold Tenant harmless against any claims, demands, damages, costs,
and expenses, including reasonable attorney's fees for defending claims and
demands, arising from any activity, work, or thing done, permitted or suffered
by Landlord in or about the premises; from any breach by Landlord of any
conditions of this lease; or from any act of negligence of Landlord or its
agents, contractors, employees, in or about the premises. If any action or
proceeding is brought against Tenant by reason of any such claim, Land- lord, on
notice from Tenant, will defend the action or proceeding by counsel acceptable
to Landlord. This section survives the expiration or earlier termination of this
lease.

 



12

 

 

 

ARTICLE 10
DAMAGE OR. DESTRUCTION OF PREMISES

 

Notice to Landlord

 

10.01. If the premises, or any structures or improvements on them, are damaged
or destroyed by fire, tornado, or other casualty, Tenant must immediately give
Landlord written notice' of the dam-age or destruction, including a general
description of the damage and, as far as known to Tenant, the cause of the
damage.

 

Total Destruction

 

10.02. If the building on the premises is totally destroyed by fire, tornado, or
other casualty, other than uninsured casualty solely attributable to the
negligence, gross negligence, or intentional tort of Tenant or any person. in or
about the premises with Tenant's express or implied consent, or if it is so
damaged that rebuilding or repairs cannot reasonably be completed within One
hundred (1:00) working days 'at a cost not to exceed US $2,500,000 and the
damage exceeds the insurance recovery, this lease will terminate, and rent will
be abated for the unexpired portion of this lease, effective as of the date of
written notification as provided in 10.01.

 

Partial Destruction

 

10.03. If the building or other improvements on the premises are damaged by
fire, tornado, or other casualty other than an uninsured casualty solely
attributable to the negligence, gross negligence, or intentional tort of Tenant
or any person in or about 'the premises with Tenant's express or implied
consent, but not to such an extent that rebuilding or repairs cannot reasonably
be completed within seventy five(75) working days and at a cost not to. exceed $
2,000,000 and the damage exceeds the insurance recovery, this lease will .not
terminate except as follows:

 

a. If the premises. are partially destroyed before the final six (6) months of
the lease term, Landlord .must, at its sole cost and risk, proceed immediately
to rebuild or repair the damaged buildings and improvements to-substantially the
condition they were in before the damage. If the damage renders the premises
untenantable in whole or in part, the rent payable during the period in which
they are untenantable will be adjusted equitably. If Landlord fails to complete
the rebuilding or repairs within severity-five (75) working days front the date
of Tenant's written notification to Landlord of the damage, Tenant may terminate
this lease by written notification to Landlord. On the notification, all rights
and obligations under this lease will cease.

 

b. If the premises are partially destroyed during the final three (3) months of
the lease term, Landlord need not rebuild or repair them. If Landlord elects not
to rebuild or repair and the damage rendered the premises untenantable in whole
or in part, Tenant may terminate the lease or continue it with the rent for the
remainder of the lease period adjusted equitably.

 



13

 

  

ARTICLE 11
CONDEMNATION

 

Total Condemnation

 

11.01. If, during the lease term or any extension or renewal of it, more than
.fifteen percent (15%) of the floor area of the premises or more than fifteen
percent (15%) of the parking on the property are taken for any public or
quasi-public use under any governmental law, ordinance, or regulation, or by
right of eminent domain, or are, sold to the condemning authority under threat
of condemnation, this lease will terminate, and the rent will be reduced in
proportion to the reduction in the area of the premises, or totally abated, as
the case may be, during the unexpired portion of this lease, effective as of the
date the condemning authority takes the premises.

 

ARTICLE 12
DEFAULT

 

12.01. Defaults. Each of the following shall be an event of default under this
Lease ("Event of Default"):

 

(a)Tenant shall fail to pay Rent or any other sum payable under this Lease
within fifteen (15) days after receiving written notice;

 

(b) Tenant shall breach any representation, warranty or covenant contained
herein, or shall fai 1 to perform any of Tenant's other obligations under this
Lease and such failure shall continue for a period of thirty (30) days after
notice from Landlord; provided that if more than thirty (30) days shall be
.required to complete such performance, Tenant shall not be in default if Tenant
shall commence such performance within the thirty (30) day period and shall
thereafter diligently pursue its completion; or

 

(c) (i) Except as otherwise provided by law, Tenant shall make (i) a general
assignment or general arrangement for the benefit of creditors; (ii) a petition
for adjudication of bankruptcy or for reorganization or rearrangement shall be
filed by or against Tenant and shall not be dismissed within fifteen (15) days;
or (iii) a trustee or receiver shall be appointed to take possession of
substantially all of Tenant's assets located at the premises or Tenant's
interest in this Lease and, possession shall be subjected to attachment,
execution or other judicial seizure which shall not be discharged within sixty
(60) days.

 

12.02. Landlord's Remedies. Upon the occurrence of an Event of Default, Landlord
shall have all of the remedies against Tenant permitted by law including,
without limitation, the right to (i) terminate this Lease and recover possession
of the Property or (ii) seek specific performance of this Lease. In either
event, Landlord shall also be entitled to recover from Tenant, as liquidated
damages, the balance of the Rent and all other amounts accrued or to accrue
hereunder for the remainder of the unexpired portion of the Lease Term, which
amount shall be due and payable in monthly installments equivalent to the Rent
payable by Tenant to Landlord at the time of the Event of Default (the
"Liquidated Damages Amount"); provided, however, Landlord shall have the duty to
use commercially reasonable efforts to mitigate damages and if Landlord is able
to mitigate damages, then Tenant shall receive a credit against each monthly
installment of the Liquidated Damages Amount in-the amount of (i) any sums
actually received by Landlord in such mitigation efforts minus (ii)

 



14

 



 

Landlord's reasonable expenses that were incurred in such mitigation efforts,
including without limitation, reasonable attorney fees.

 

Cumulative Remedies

 

12.03. Tenant's Remedies. Landlord shall not be in default hereunder unless
Landlord fails to perform any of its obligations, hereunder within thirty (30)
days after written notice from Tenant specifying such failure, provided, that if
more than thirty (30) days shall be required to complete such performance;
Landlord shall not be in. default if Landlord shall commence such performance
within the thirty (30) day period and shall thereafter diligently pursue its
completion. In the event of a breach by Landlord, Tenant shall be entitled to
all rights and remedies under the law.

 

12,04. All Landlord's and Tenant's rights and remedies tinder this Article are
cumulative, and none will exclude any other right or remedy provided by law or
any other provision of this lease. All the consistent rights and remedies may be
exercised and enforced concurrently and whenever occasion for their exercise
arises.

 

Waiver of Breach

 

12.05. All Landlord's or. Tenant's waiving a breach of this lease by the other
party does not constitute a continuing waiver or a waiver of any subsequent
breach.

 

ARTICLE 13
INSPECTION BY LANDLORD

 

Tenant will permit Landlord and its agents, representatives, and employees to
enter the premises during business hours upon twenty-four (24) hours prior
notice for the purpose of inspection or any other purpose necessary to protect
Landlord's interest in the premises or to perform Landlord's du• ties under this
lease, and without prior notice in the event of an emergency.

 

ARTICLE 14
ASSIGNIMENI' AND SUBLEASE

 

Assignment and Subletting by Tenant

 

1.4.01. a. Tenant may not sublet; assign, encumber, or otherwise transfer this
lease, or any right or interest in, it or in the premises or the improvements on
them, without Landlord's written consent, which consent shall not be
unreasonably withheld or delayed, If Tenant sublets, assigns, encumbers, or
otherwise transfers its rights or interests in this lease or in the premises or
the improvements on then without Landlord's written consent, Landlord may, at
its option, declare this lease terminated. If Landlord consents in writing to an
assignment, sublease, or other transfer of all or any of Tenant's rights tinder
this lease,. the assignee or subtenant must assume all of Tenant's obligations
under this lease, and except as mutually agreed upon by the parties, Tenant will
remain liable for every obligation under the lease. Landlord may not arbitrarily
or unreasonably withhold consent under this section.

 



15

 

 

 

b. As a condition precedent to the Tenant's right to sublease the property or to
assign this lease, the Tenant must, at the Tenant's own expense, fulfill all of
the Tenant's environmental obligations under Article 3 of this :lease. If this
condition is not satisfied, the Landlord has the right to withhold consent to
any proposed .sublease or assignment.

 

Assignment by Landlord

 

14.02. Landlord may assign or transfer any of its interests under this lease. On
transfer, and on the transferee's assumption of its obligations, Landlord is
relieved of its obligations under the lease.

 

ARTICLE 15
PERMITS AND LICENSES

 

15.01. Landlord warrants that the Premises are in compliance with all applicable
Mexican laws. As a condition to Tenant's obligation to pay Rent hereunder and to
be bound by the other terms of this Lease, Landlord warrants that as of the
commencement date of this Lease and throughout the Terri of this Lease and. the
renewal term thereof Landlord shall have with respect to the premises all
applicable permits, land use. licenses, occupational health and safety measures
applicable to the building, industrial zoning designations, preliminary
environmental reports for construction, occupancy permits and licenses, and all
other federal, state, and municipal permits, licenses, reports, designations,
and authorizations usually required to be maintained by Landlords under Mexican
law necessary to allow Tenant, its successors and permitted assigns, lawfully to
carry out Tenant's operations with respect to the Permitted Use at the premises
(except for permits with respect to the labor, IMMEX program, import and export,
environmental reports and permits relating to Tenant's operations statistics,
Social Security, Infonavit, SARIAFORE, tax, and foreign investments, within the
authority of the municipal, state or federal government, which permits shall be
the responsibility of Tenant).

 

If any of such permits, licenses, designations, or authorizations (except for
permits with respect to labor, IMMEX program, import and export, environmental
reports and permits relating to 'Tenant's operation statistics, Social
Security., lnfonavit, SAR/AFOR.E, tax, and foreign investments, within the
authority of the municipal, state or federal government which permits shall be
the responsibility of Tenant) are not obtained by Landlord and Tenant is unable
to continue operating because of Landlord's failure to have such permits, then
Tenant shall provide Landlord with. a written notice of such default and
Landlord shall have 30 days to take all actions deemed necessary or appropriate
by Tenant to cure such default. If such actions are not taken within such 30 day
period, then (a) Landlord shall indemnify Tenant from all damages, losses,
costs, claims, and liabilities caused thereby; and (b) Tenant may at any time
upon notice in writing to Landlord terminate this Lease, without the need for a
judicial decision therefore, in which event Tenant shall be released from all
obligations hereunder (except for such obligations which may survive termination
of the Lease pursuant to express provisions of the Lease). In addition, if for
any reason any of said permits, licenses, reports, designations, or
authorizations required to be maintained by Landlord(except for permits with
respect to labor, IMMEX program, import and export, environmental reports and
permits relating to Tenant's operations, statistics, Social Security, Infonavit,
SAR/AFORE, tax, and foreign investments, within the authority of the municipal,
state or federal government which permits shall be the responsibility of Tenant)
are, through no act or omission of Tenant, revoked, modified, suspended,
conditioned, or in any way changed so that Tenant, its successors and assigns,

 



16

 

 

 

are prohibited or restricted at any time during the Lease Term or the renewal
term from carrying out their intended operations as described in this Lease at
the premises, then in such event only, Tenant shall provide Landlord with a
written notice of such default and Landlord shall have 30 days to take all
actions deemed. necessary or appropriate by Tenant to cure such default. If such
actions are not taken within such 30 day period, then Tenant shall have the
right to terminate this Lease without the need for a judicial decision
therefore, by notifying Landlord in writing thereof, in which event Tenant shall
be released from all. obligations hereunder (except for such obligations which
may survive termination of the Lease pursuant to express provisions of the
Lease). In the event of any such termination pursuant to the provisions of this
section 15.01, Landlord shall return any prepaid rentals to Tenant Upon Tenant's
request, Landlord agrees to furnish Tenant with true and correct copies of the
permits, licenses, reports, designations, and/or authorizations referred to
above and proof that they are in full force and effect. Furthermore, as and when
pending items are obtained, and as and when items are renewed, replaced or
extended, Landlord shall also furnish true and correct copies of the
corresponding permit, license, report, designation, authorization, renewal,
replacement or extension. Upon Landlord's request, Tenant agrees to furnish
Landlord with true and correct copies of any permits, licenses, reports,
designations and/or authorizations applicable to establishing. that Tenant's
operations at the Premises are in compliance with applicable laws.

 

ARTICLE 16
MISCELLANEOUS

 

Notices and Addresses

 

16.01. All notices required under this lease may be given by the following
methods:

 

a. By first class mail, addressed to the proper party, at the following
addresses:

 

Landlord: Comercializadora Reynosa para la Industria Maquiladora, S.A. de C.V.

Blvd Luis Donaldo Colosio s/n colonia nuevo amanecer entre brecha E-99 y E-100

Reynosa, Tam. C.p. 88790

 

 

Tenant: Nexus Magnéticos de México S de R. L de C.V.

Seccion 44 A 3era Unidad del. Bajo Rio San Juan SN y Brecha E-100 Parque
Industrial Reynosa

Reynosa, Tamps. 88770

 

Guarantor: Jefferson Electric Inc.


9650 S, Franklin. Drive

Franklin, Wi . 53132-8847

 

b. By fax transmission, to the proper party, at the following fax numbers:

 

Landlord: 899-921-6550

 

Guarantor /Tenant: 414-209-1639

 



17

 

 

Notices are effective when received. Either party may change the address or fax
number to which notices are to be sent by sending written notice of the new
address or number to the other party in accordance with the provisions of this
section.

 

Parties Bound

 

16.02. This agreement binds, and inures to the benefit of, the parties to the
lease and their respective heirs, executors, administrators, legal
representatives, successors, and assigns when this agreement permits.

 

Mexican Law to Apply

 

16.03. This agreement is to be construed under law of the state of Tamaulipas,
Mexico, and all obligations of the parties created by this lease are performable
in Reynosa, Tamaulipas, Mexico

 

Legal Constructiol.7.

 

16.04. If one or more of the provisions contained in this agreement are for any
reason held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, the invalidity, illegality, or unenforceability
will not affect any other provision of the agreement, which will be construed as
if it had not included the invalid, illegal, or unenforceable provision.

 

Prior Agreements Superseded

 

16.05, This agreement constitutes the parties sole agreement and supersedes any
prior understandings or written or oral agreements between the parties with
respect to the subject matter.

 

Amendment

 

16.06. No amendment modification or alteration of this agreement is binding
unless in writing, dated subsequent to the date: of this agreement, and duly
executed by the patties.

  

Rights and Remedies Cumulative

 

16.07. The rights and remedies provided by this lease are cumulative, and either
party's using any right or remedy will not preclude-or waive its right to use
any other remedy. These rights and remedies are in addition to any other rights
the parties may have by law, statute, ordinance, or otherwise.

 

Attorney's Fees and Costs

 

16.08. If, as a result of either party's breaching this agreement, the other
party employs an attorney to enforce its rights under this lease, then the
breaching or defaulting party will pay the other party the reasonable attorney's
fees and costs incurred to enforce the lease.

 



18

 

 

  

Force Majeure

 

16,09. Neither Landlord nor Tenant is required to perform any term or covenant
in this lease so long as performance is delayed or prevented by force majeure,
which includes acts of God, strikes, lockouts, material or labor restrictions by
any governmental authority, civil riot, floods, and any other cause not
reasonably within Landlord's or Tenant's control and that Landlord or Tenant
cannot, by exercising due diligence and paying money, prevent or overcome, in
whole or part.

 

Time of Essence

 

16.10. Time is of the essence of this agreement.

 

Guarantee;

 

Jefferson Electric Inc is the owner of Nexus Custom Magnetics LLC which in turn
owns 100% of the stock of Nexus. Magneticos de Mexico S. de R.L. and hereby
guarantees all of the terms and conditions of this lease

 

The undersigned Landlord, Tenant and Guarantor execute this agreement on the
first day of April 2013

 

LANDLORD

Comercializadora Reynosa para la Industria Maquiladora,s.a. de c.v.

By /s/ Cipriano Garza Barajas

C.P. Cipriano Garza Barajas,President

 

 

TENANT

Nexus Magnéticos de México, S. de R.L. de C.V.

 

By/s/ Tom Klink

Tom Klink, Its President

 

 

GUARANTOR

Jefferson Electric, Inc.

 

By/s/ Tom Klink

Tom Klink, Its President

 

 

Witnesses: /s/ Ellen Schuh

Name: Ellen Schuh

Address: 1900 10 Virgina Pl.

City, State and Zip: Oak Creek, WI 53154

 

 

Name: June Cantu /s/ June Cantu

Address: 705 Madison Ave

City, State and Zip: So. Milwaukee WI 53172

 



19

 

  

EXHIBIT "A"

 

Description of the property : Terreno Industrial con una superficie de 10,000 m2
y con. superficie de construcci6n de 4,972 m2 ubicado en la Secci6n 44 A 3era
Unidad del Bajo Río San Juan y Brecha E-100, Parque Industrial Reynosa según las
siguientes medidas y colindancias: Al Norte en 50.00 M, con propiedad quo es o
fue del Ing. Antonio Villarreal Garza, al Sur en 50.00 M. con carretera Reynosa
a Matamoros, al oriente on 200.00 M. con propiedad que es o fue del ing. Antonio
Villarreal Garza, al poniente en 200.00 M. con calle sin nombre, escritura
expedida por el Lic. Alfonso Salinas Flores,

 

Notario Publico 1.35 de Reynosa, Tamps el día 1 de Octubre do 1999, datos de
Registro: Secc. 1 No. 141428, Legajo 2829, Reynosa, Tam. 29 de Octubre del 2000.

 



20

